The question was raised in this case whether an action would lie for a fee due to counsel.
The Court said they had no doubt that counsel could in this state sue for and recover their fees. It has been the invariable practice to treat them as legal demands, though no case has occurred in which the question has been expressly decided. We recognize the payment of such fees by executors, administrators and guardians, whenever they come up incidentally: and the Chancellor frequently makes a direct allowance of them. In England physicians stand on the same ground with counsel, their fees being treated as honoraria,
yet physicians' bills have always been sued on here even before the passage of our act of assembly which recognizes them as legal demands.
The counsel mentioned a case lately decided by Judge Hall in the District Court of this district, where Mr. Wirt sued for a fee and recovered.
                                                       Verdict for plff.